Citation Nr: 0105561	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
colon condition, either as incurred during service or as a 
result of exposure to ionizing radiation during service.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
"inside" shingles, either as incurred during service or as 
a result of exposure to ionizing radiation during service.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left leg condition, either as incurred during service or as a 
result of exposure to ionizing radiation during service.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cysts, variously claimed as moles and skin cancer, either as 
incurred during service or as a result of exposure to 
ionizing radiation during service.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for "inside" shingles, a 
left leg condition, cysts, and a colon condition.

The Board notes that the issue of entitlement to service 
connection for a back disability will be addressed by the 
Board in a separate decision.



FINDINGS OF FACT

1.  In an April 1997 decision, the Board denied entitlement 
to service connection for colon cancer, "inside" shingles, 
a left leg condition, and moles on the grounds that they were 
not incurred in service or as a result of exposure to 
ionizing radiation during service.  

2.  In an August 1998 decision, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") affirmed the Board's April 1997 decision.

3.  Additional evidence submitted since the Board's April 
1997 decision in regard to the claims of entitlement to 
service connection for a colon condition, "inside" 
shingles, and a left leg condition does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims.

4.  Additional evidence submitted since the Board's April 
1997 decision in regard to the claim of entitlement to 
service connection for cysts, variously claimed as moles and 
skin cancer, is new, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  Evidence received since the Board's April 1997 decision 
in regard to the claim of entitlement to service connection 
for a colon condition is not new and material; the decision 
is final and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

2.  Evidence received since the Board's April 1997 decision 
in regard to the claim of entitlement to service connection 
for "inside" shingles is not new and material; the decision 
is final and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

3.  Evidence received since the Board's April 1997 decision 
in regard to the claim of entitlement to service connection 
for a left leg condition is not new and material; the 
decision is final and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).

4.  Evidence received since the Board's April 1997 decision 
in regard to the claim of entitlement to service connection 
for cysts, also claimed as skin cancer and moles, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  New and material evidence means 1) 
evidence not previously submitted; 2) which bears directly 
and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; 
and 4) which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A review of the record reflects that in an April 1997 
decision, the Board denied entitlement to service connection 
for colon cancer, cysts on the head and groin, "inside" 
shingles, and numbness of the left leg.  The Board found that 
the veteran did not have those conditions during service or 
within one year after his discharge from service.  The Board 
also found that it had not been shown that those conditions 
were the result of the veteran's exposure to ionizing 
radiation or any other event experienced by him during his 
period of active duty.  

In an August 1998 decision, the Court affirmed the Board's 
decision as to the issues appealed by the veteran.  The Court 
noted that the claims of entitlement to service connection 
for skin cysts and a left leg condition were not well 
grounded.  

The veteran moved to reopen his claims in July 1999.  In 
support of his claim, the veteran submitted private treatment 
records dated from 1990 to 1998 and VA treatment records 
dated in 1999.  

Many of the private treatment records dated from 1990 to 1995 
are duplicative of those already considered by the RO and the 
Board.  Thus, those records are not new.  However, some of 
the records are new in that they were not previously 
considered.  The new records reflect reports of fiberoptic 
total colonoscopies showing no recurrence, diverticulosis 
without diverticulitis, hemorrhoids, and status post 
sigmoidal resection; as well as complaints of nausea, 
abdominal discomfort, excessive gas, irritation around the 
rectal region, and constipation.  The veteran was noted as 
stable.  Unfortunately, this evidence does not bear directly 
and substantially upon the specific matters under 
consideration.  The evidence provides no medical evidence of 
causal connection between the claimed disorders and any 
incident of active military service or exposure to ionizing 
radiation.  The evidence reflects only current follow-up 
treatment for colon cancer.  It is silent for any complaints 
or diagnoses related to a left leg condition, "inside" 
shingles, cysts, moles, or skin cancer.  Thus, the private 
treatment records are not so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claims.  See 38 C.F.R. § 3.156(a).

The VA treatment records dated in 1999 are new in that they 
were not previously of record.  They reflect notations of a 
history of skin cancers and cysts removed from facial areas 
and colon resection.  It was noted that the veteran's last 
colonoscopy was within normal limits and that no diagnoses 
had been given for skin cysts removed from various parts of 
the body.  A history of herpes zoster over the left leg, 
resolved, with loss of function of the left lower extremity 
was also noted.  In June 1999, it was noted that the veteran 
denied any medical complaints at that time.  Once again, this 
evidence does not bear directly and substantially upon the 
specific matters under consideration.  The evidence provides 
no medical evidence of causal connection between the claimed 
disorders and any incident of active military service or 
exposure to ionizing radiation.  The evidence reflects only 
current follow-up treatment for colon cancer with notations 
of a history of skin cysts and herpes zoster of the left leg.  
It is silent for any current complaints or diagnoses related 
to a left leg condition, "inside" shingles, cysts, moles, 
or skin cancer.  Thus, the VA treatment records dated in 1999 
are not so significant that they must be considered in order 
to fairly decide the merits of the veteran's claims.  See 
38 C.F.R. § 3.156(a).

The private treatment records dated from 1995 to 1998 are new 
in that they were not previously of record.  A March 1997 
hospital admission report reflects the veteran was admitted 
for the removal of a one-centimeter lesion on the forehead.  
It was noted that the area showed perhaps early 
hyperkeratosis and no evidence of ulceration or bleeding.  A 
March 1997 biopsy report reflects a diagnosis of squamous 
cell carcinoma and moderate stromal chronic inflammation.  In 
regard to the issues of entitlement to service connection for 
a colon condition, "inside" shingles, and a left leg 
condition, this evidence does not bear directly and 
substantially upon the matters under consideration.  The 
evidence provides no medical evidence of causal connection 
between those disorders and any incident of active military 
service or exposure to ionizing radiation.  Thus, in regard 
to the issues of entitlement to service connection for a 
colon condition, "inside" shingles, and a left leg 
condition, the private treatment records dated from 1995 to 
1998 are not so significant that they must be considered in 
order to fairly decide the merits of the claims.  See 
38 C.F.R. § 3.156(a).  

However, in regard to the claim of entitlement to service 
connection for cysts, variously claimed as moles and skin 
cancer, either as incurred during service or as a result of 
exposure to ionizing radiation during service, the evidence 
is new and bears directly and substantially upon the specific 
matter under consideration in that it reflects a diagnosis of 
a disease which may be induced by ionizing radiation.  See 
38 C.F.R. § 3.311 (2000).  Thus, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).



ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a colon 
condition, either as incurred during service or as a result 
of exposure to ionizing radiation during service, service 
connection remains denied.  

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for "inside" 
shingles, either as incurred during service or as a result of 
exposure to ionizing radiation during service, the claim 
remains denied.

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a left leg 
condition, either as incurred during service or as a result 
of exposure to ionizing radiation during service, the claim 
remains denied.

New and material evidence having been presented to reopen a 
claim of entitlement to service connection for cysts, 
variously claimed as moles and skin cancer, either as 
incurred during service or as a result of exposure to 
ionizing radiation during service, the claim is reopened.  



REMAND

In light of the Board's determination that new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for cysts, variously 
claimed as moles and skin cancer, either as incurred during 
service or as a result of exposure to ionizing radiation 
during service, the RO must initially consider the veteran's 
claim on a de novo basis.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board is compelled to conclude that because of the change 
in the law brought about by the Veterans Claims Assistance 
Act of 2000, a remand in this case is required to ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should formally develop and 
adjudicate the issue of entitlement to 
service connection for skin cancer, also 
claimed as skin cancer and moles, either 
as incurred during service or as a result 
of exposure to ionizing radiation during 
service.  The review of the claim should 
be on a de novo basis, without regard to 
the prior denials of the claim.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



